On February 14, 16 and 17, 1955, appellant was seen in the same locality to be approached by eight, five, and six unknown men, respectively, at separate intervals; each of them consulted a racing form and, after a brief conversation with appellant, handed him money in bill form. On the third day the police officer arrested appellant and removed $53 in United States currency from his trouser pocket and a slip of paper, characterized by the police officer as a “ payoff slip ”, containing the identity of players and the amounts due them. There was nothing on the paper which would he an indication of a bet or wager. The police officer heard no conversation between appellant and the men and did not see any of them hand appellant anything other than money. The appeal is from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting appellant on this evidence, of the crime of book-making, and from the sentence directing him to pay a fine of $100 or to serve thirty days in the City Prison. The fine was paid. Judgment reversed on the law and the facts, information dismissed, and fine remitted. The proof fails to establish appellant’s guilt beyond a reasonable doubt. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Beldock, Ughetta and Kleinfeld, JJ., concur; Wenzel, Acting P. J., and Hallinan, J., dissent and vote to affirm the judgment of conviction.